DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 11/5/2021.

	The examiner has amended the application as follows:
	
In the Claims:
1. (currently amended) A chain fastening assembly being configured to releasably fasten a chain into a closed loop, said assembly comprising:
a chain having a plurality of chain links;
a fastener having a first loop and a second loop, a clevis extending through said first loop wherein said first loop is configured to be secured to the chain by the clevis, said first loop having a diameter being sufficient to have a chain link of the plurality of chain links passed therethrough while the clevis extends through the first loop regardless of the orientation of the chain link, said second loop having an inside diameter being sufficient to have a chain link inserted into said second loop from said first loop, said second loop having an inside diameter being less than a width of adjacent chain links to the chain link inserted in said second loop whereby the adjacent chain links are prevented from passing 
3. (currently amended) The assembly according to claim 2, wherein said fastener has a pair of straight sections each extending downwardly from said center point and being spaced apart from each other a distance sufficient to have the chain link pass therethrough when the chain link is oriented to lie on a vertical plane, said fastener curving between each of said straight sections to define said second loop, said second loop being distally positioned with respect to said center point.
7. (currently amended) A chain fastening assembly being configured to releasably fasten a chain into a closed loop, said assembly comprising:
a chain having a plurality of chain links;
a fastener having a first loop and a second loop, a clevis extending through said first loop wherein said first loop is configured to be secured to the chain by the clevis, said first loop having a diameter being sufficient to have a chain link of the plurality of chain links passed therethrough regardless of the orientation of the chain link, said second loop having an inside diameter being sufficient to have a chain link inserted into said second loop from said first loop, said second loop having an inside diameter being less than a width of adjacent chain links to the chain link inserted in said second loop whereby the adjacent chain links are prevented from passing through said second loop, wherein said fastener is configured to retain the chain in a closed loop for towing, said fastener having an outer surface, said outer surface being continuously arcuate that said fastener has a tubular shape, said fastener being continuous such that said fastener forms a closed loop, said fastener curving outwardly from each side of a center point of said fastener to define said first loop extending upwardly from said center point of said fastener, said fastener having a pair of straight sections each extending downwardly from said center point and being spaced apart from each other a distance sufficient to have the chain link pass therethrough when the chain link is oriented to lie on said vertical plane, said 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of the diameter of the second loop which prevents the adjacent links from passing through the second loop, in combination with the other limitations of claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677